Citation Nr: 1701320	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  94-36 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating greater than 60 percent for residuals of a transsphenoidal hypophysectomy of a pituitary tumor (THPT).

2.  Entitlement to an initial rating greater than 20 percent for limitation of motion of the lumbar spine with scoliosis prior to July 8, 2003.

3.  Entitlement to an increased rating greater than 20 percent for degenerative disc disease of the cervical spine since July 8, 2003.

4.  Entitlement to a compensable initial rating for postoperative residuals of an incisional hernia.

5.  Entitlement to special monthly compensation at the housebound rate.

6.  Entitlement to a total disability rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU) prior to February 4, 1997.

7.  Entitlement to service connection for hypertension, to include as secondary to service-connected residuals of a transsphenoidal hypophysectomy of a pituitary tumor.

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

9.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to March 1975, from December 1974 to December 1979, and from October 1983 to August 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 1994, July 2009, March 2012, and September 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO).

In a June 1994 rating decision, the RO denied service connection for a lumbar spine disability, granted service connection for a cervical spine disability at a noncompensable rate, and granted service connection for pituitary carcinoma (later characterized as residuals of a transphenoidal hypophysectomy of the pituitary gland).  The Veteran perfected appeals of these claims.  In a September 1994 rating decision, the RO granted service connection for a lumbar spine disability, and assigned a 10 percent rating.  The initial Board decisions addressing these claims, dated in March 2001 and October 2005, were vacated by the United States Court of Appeals for Veterans Claims (Court) upon issuance of an Order granting Joint Motions for Remand.

In March 2008, the Board granted a 20 percent initial rating for limitation of lumbar spine motion with scoliosis prior to July 8, 2003, and remanded the cervical spine and pituitary tumor issues.  In November 2009, the Court granted a Joint Motion for Partial Remand with regard to entitlement to an initial rating greater than 20 percent for the lumbar spine disability.  In March 2010, the RO effectuated the 20 percent evaluation for the lumbar spine disability from August 27, 1993 and confirmed a 40 percent evaluation as of July 8, 2003.  In March 2010, the Veteran filed a notice of disagreement as to the issue of entitlement to a higher rating prior to July 8, 2003 only.  As noted in the Board's October 2015 decision, because the period since July 8, 2003 was neither part of the November 2009 JMR, nor included in the March 2010 notice of disagreement, it will not be analyzed further.

In a December 2013 decision, the Board denied increased ratings for the lumbar spine, incisional hernia, and sinusitis, and remanded the claims for increased ratings for the cervical spine and residuals of a THPT.  The Veteran appealed the Board's decision to the Court.  In a March 2015 Memorandum Decision, the Court vacated part of the Board's decision, and remanded the issues of entitlement to increased ratings for the lumbar spine and incisional hernia to the Board for readjudication.

In an October 2015 decision, the Board denied entitlement to an initial rating greater than 60 percent for THPT.  The Veteran appealed the Board's denial of this issue to the Court.  In a May 2016 Order, the Court granted a Joint Motion for Remand, vacating the Board's October 2015 decision and remanding the claim to the Board for additional development and consideration consistent with the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  THPT

Pursuant to the May 2016 JMR, the Veteran's claim for entitlement to an initial rating greater than 60 percent for residuals of a THPT is remanded to the RO for a new VA examination.  The May 2016 JMR found that the VA examination provided to the Veteran in January 2014 was inadequate due to internal inconsistencies with regard to whether the Veteran experienced weakness attributable to his residuals of a THPT.  The JMR pointed to two instances in which the January 2014 examiner noted that there was no muscular weakness, and one occasion where "mild weakness and fatigability" was reported.  Accordingly, a new VA examination is necessary to determine the current severity of the Veteran's service-connected residuals of a THPT.

II.  Lumbar Spine, Cervical Spine, Hernia, and Hypertension

In April 2016, the Veteran underwent VA examinations to assess the severity of a lumbar spine disability prior to July 8, 2003, a cervical spine disability, hypertension, and an incisional hernia disability.  In a September 2016 argument, the Veteran's representative argued that these examinations are inadequate because, due to his service-connected psychiatric disability, the Veteran was not able to provide accurate information to the examiner regarding the details of past events, such as dates and times.  The representative alleges that the Veteran requested, but was not permitted, to bring his wife into the examination room to help him provide accurate information to the examiner.

As the April 2016 VA examinations may not be based upon an accurate historical summary of the Veteran's symptoms, a new VA examination is needed.  The Board finds the Veteran's request to have his wife present to assist in his recall of symptoms or other information which may be helpful to a VA examiner to be reasonable in light of his service-connected psychiatric disability.  Accordingly, the Veteran should be provided with new VA examinations with regard to his lumbar spine disability, cervical spine disability, hypertension, and hernia disability, and the examiner should permit the Veteran's wife to be present during the examination to assist the Veteran with recall of symptoms, dates, times, and any other information which the examiner may find relevant.

Additionally, the Veteran's representative requested the curriculum vitae (CV) for the VA examiner who conducted the April 2016 examinations.  The representative's request is clearly aimed at establishing the competency of the examiner, as the representative notes that research indicated that the examiner is an anesthesiologist and not a specialist in the areas in which the Veteran was examined.  The Board finds the request to be reasonable in light of the assertion that the examiner who provided the opinions does not practice in the particular specialty in which their opinions were rendered.  Accordingly, on remand, the CV for the VA examiners who prepared the April 2016 examinations should be obtained and provided to the Veteran for review, as well as associated with the claims file.  Nohr v. McDonald, 27 Vet. App. 124 (2014).

III.  GERD and Erectile Dysfunction

The claims for entitlement to service connection for GERD and erectile dysfunction are remanded to the RO for the issuance of a statement of the case.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  In a September 2016 notice of disagreement, the Veteran filed a notice of disagreement contesting the September 2016 denial of his claims.  As the RO has not yet issued a statement of the case with regard to these issues, remand is necessary.

IV.  TDIU and SMC

The Veteran's claims for entitlement to a TDIU an entitlement to SMC are intertwined with the claims remanded herein; accordingly, they must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected residuals of a transsphenoidal hypophysectomy of a pituitary tumor (THPT).  The Veteran's wife should be permitted to be present for the examination, and allowed to assist the Veteran by presenting historical information, such as dates, times, and facts, which the Veteran may not recall due to his service-connected psychiatric disability.  The examiner is advised that the Veteran's wife may not participate in the testing in any way which may skew the results of the testing.  If her assistance interferes with the accuracy of the testing, the examiner must so state in the examination report.

All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  In providing the examination, the examiner is to review the Veteran's claims file and consider the Veteran's lay statements with regard to his symptoms, including sleepiness, weakness, and cold intolerance.  Specifically, the examiner must indicate whether the Veteran's residuals of a THPT is manifested by cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia, or sleepiness.  With regard to cardiovascular involvement, the examiner should address the evidence of record which shows hypertension and coronary artery disease, and should specifically state whether these findings are indicative of cardiovascular involvement associated with THPT.  Additionally, the examiner is advised that the Veteran is service connected for sleep apnea (which was granted as secondary to residuals of THPT) and a psychiatric disability.  A complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

2.  Contact the VA examiner who prepared the April 2016 VA examinations and opinions and request that he provide a copy of his resume/curriculum vitae (to include a list of publications, list of specialties, etc., if any).  Upon receipt of such, associate it with the file and provide the Veteran and his representative a copy thereof.  If the requested resume/curriculum vitae is not obtainable, the Veteran should be so advised and the reasons for such should be noted in the record.

3.  Schedule the Veteran for an appropriate VA examination, conducted by an orthopedic physician, to determine the severity of his service-connected lumbar spine disability and his service-connected cervical spine disability prior to July 8, 2003.  The Veteran's wife should be permitted to be present for the examination, and allowed to assist the Veteran by presenting historical information, such as dates, times, and facts, which the Veteran may not recall due to his service-connected psychiatric disability.  The examiner is advised that the Veteran's wife may not participate in the testing in any way which may skew the results of the testing.  If her assistance interferes with the accuracy of the testing, the examiner must so state in the examination report.

The Veteran's claims file and a copy of this remand must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  In providing the examination, the examiner is to review the Veteran's claims file and consider the Veteran's lay statements with regard to his symptoms.

For the retrospective lumbar spine opinion, the examiner should discuss the symptomatology associated with the Veteran's lumbar spine disability prior to July 8, 2003, based on the Veteran's report of such symptoms as well as that documented in the medical evidence of record.  It is critical that all symptomatology, and the severity thereof, be identified.  In particular, the examiner should:

(a) Discuss whether the Veteran's limitation of motion equated to severe limitation; 

(b) Discuss whether the Veteran had muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position; or, whether he had a severe lumbosacral strain with Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion;

(c) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine and any unfavorable ankylosis of his entire spine.  In discussing whether the Veteran had ankylosis, the examiner should discuss whether the Veteran's symptoms may be likened to ankylosis;

(d) Discuss the nature of the Veteran's intervertebral disc syndrome (IVDS).  The examiner should discuss whether the Veteran's IVDS was moderate with recurring attacks; severe with recurring attacks, with intermittent relief; or, was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with intermittent relief.  The examiner should also discuss the frequency of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1;

(e) Discuss any adverse neurological abnormalities that were the result of the Veteran's service-connected lumbar spine disability; and

(f) Discuss the impact of this disability on the Veteran's ability to have gained and retained substantially gainful employment.

In discussing the current severity of the Veteran's cervical spine disability, the examiner should:

(a) Provide the range of flexion of the Veteran's cervical spine and comment on the degree of functional loss due to pain, weakness, excess fatigability, incoordination, or flare-ups.  All functional loss should be equated to additional loss of motion (beyond that shown clinically).  If the Veteran is not experiencing a flare-up at the time of the examination, the examiner should ask the Veteran to report his limitations in ranges of motion during flare-ups such that an opinion regarding those limitations may be provided;

(b) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's cervical spine, any unfavorable ankylosis of his entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  In discussing whether the Veteran has ankylosis, the examiner should discuss whether the Veteran's symptoms during a flare-up may be likened to ankylosis; and

(c) Discuss any neurological symptoms associated with the Veteran's service-connected cervical spine disability.

A complete rationale should be provided for all opinions and conclusions expressed.  

4.  Provide the Veteran with a new VA examination, conducted by an appropriate physician, to determine the severity of his postoperative residuals of an incisional hernia since August 27, 1993.  The Veteran's wife should be permitted to be present for the examination, and allowed to assist the Veteran by presenting historical information, such as dates, times, and facts, which the Veteran may not recall due to his service-connected psychiatric disability.  The examiner is advised that the Veteran's wife may not participate in the testing in any way which may skew the results of the testing.  If her assistance interferes with the accuracy of the testing, the examiner must so state in the examination report.

The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary testing must be completed.  All clinical manifestations of the service-connected hernia disability must be reported in detail.  In particular, the examiner should discuss whether the hernia is small, not well supported by a belt under ordinary conditions; or whether there is weakening of the abdominal wall with an indication for a supporting belt (whether or not one has been prescribed).  The examiner should also state whether it is large, not well supported by a belt under ordinary conditions; or whether it is massive, persistent, with severe diastasis of the recti muscles or extensive diffuse destruction or weakening of the muscular and fascial support of the abdominal wall so as to be inoperable.

The Board asks that the examiner specifically discuss the January 1994 treatment record showing possible early fascia defect; the August 1998 VA examination showing early signs of an incisional ventral hernia; and the April 2014 opinion from M. Peterson, M.D., stating that it was "100% clear that there was a defect in the fascia that was being evaluated on 10 Jan. 1994."

A complete rationale must be provided for all opinions expressed.

5.  Provide the Veteran with a VA examination by an appropriate physician to determine the etiology of his hypertension.  The Veteran's wife should be permitted to be present for the examination, and allowed to assist the Veteran by presenting historical information, such as dates, times, and facts, which the Veteran may not recall due to his service-connected psychiatric disability.  The examiner is advised that the Veteran's wife may not participate in the testing in any way which may skew the results of the testing.  If her assistance interferes with the accuracy of the testing, the examiner must so state in the examination report.

The Veteran's claims file and a copy of this remand must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished. Based upon a complete review of the evidence of record, to include the Veteran's lay statements, the VA examiner must provide the following opinions:

*Is it at least as likely as not (i.e., a 50 percent probability or more) that any current hypertension was caused or incurred as a result of the Veteran's active duty service? 

*Is it at least as likely as not that any current hypertension was caused or aggravated by the Veteran's service-connected residuals of a transsphenoidal hypophysectomy of a pituitary tumor?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions must be provided.  The examiner is advised that the Veteran is competent to report observable symptomatology, and that the Veteran's lay statements should be presumed to be credible for the purposes of this examination only.

6.  The Veteran must be advised of the importance of reporting to the scheduled examinations and of the possible adverse consequences, to include the denial of his claims, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2016).

7.  Issue a statement of the case and notification of the Veteran's appellate rights for the issues of entitlement to service connection for GERD and erectile dysfunction.  38 C.F.R. § 19.26 (2016).  The Veteran and his representative are reminded that, to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  If the Veteran perfects an appeal, the same should be returned to the Board for appellate review.

8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the Veteran's claims must be re-adjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




